Citation Nr: 0630757	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The veteran had active service from July 1970 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the veteran related at the hearing that, upon entry 
into active service, he received his immunizations by air gun 
injection and that he shared razors in service, the primary 
basis on which he asserts his entitlement to service 
connection is that he contracted a sexually transmitted 
disease (STD) during his active service.  Transcript (T.), 
pp. 3-5, 7.  The service medical records reflect that he was 
treated for an STD in October 1972.  The report of his 
physical examination at discharge, however, noted no 
abnormalities, to include no tattoos.

A July 2004 report of a private provider reflects that the 
veteran requested he review records provided by the veteran.  
The provider related that, while a clear cut answer as to the 
etiology of the veteran's hepatitis C infection could not be 
given, it was probable that sexual intercourse with multiple 
partners was an etiological agent for his infection.  The 
provider cautioned, however, that the records he received 
were incomplete, but they apparently included the veteran's 
service medical records.

The Board notes that VA records of the veteran's in-patient 
detoxification for alcohol and heroin dependence reflects 
that he had received prior treatment from other sources.  
Further, the veteran related at the hearing that he was in 
receipt of benefits administered by the Social Security 
Administration.  The claims file reflects no records from 
that agency.  Once VA is put on notice that the veteran is in 
receipt of such benefits, VA has a duty to assist the 
claimant by obtaining those records.  Woods v. Gober, 14 Vet. 
App. 214, 221-22 (2000) citing Baker v. West, 11 Vet. App. 
163, 169 ((1998); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Ongoing medical records regarding treatment for the condition 
on appeal should also be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for alcohol and 
heroin abuse since 1973.  After securing 
the necessary release, the RO should 
obtain these records.  In addition, the 
RO should also obtain VA inpatient and 
outpatient treatment records from the VA 
medical center in Miami, Florida, dating 
in 1996 and since April 2001.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the above is complete, the RO 
should arrange for a comprehensive review 
of the claims file by a physician.  The 
examiner should be asked to render an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(probability of at least 50 percent) that 
the veteran's hepatitis C infection is 
related to the veteran's in-service 
episode of sexually transmitted disease 
or is otherwise related to his active 
service, or to some other event.  Any 
opinion should be fully explained and the 
rationale provided.

If the examiner is unable to render an 
opinion without examining the veteran, 
the RO should arrange for the 
examination.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, it should be so stated.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


